UNITED STATS SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 7) PERRIGO COMPANY (Name of Issuer) COMMON STOCK, WITHOUT PAR VALUE (Title of Class of Securities) 714290103 (CUSIP Number) Moshe Arkin c/o Perrigo Israel Pharmaceuticals Ltd. 29 Lehi Street, B'nei-Brak 51200, Israel Telephone: 972-3-577-3690 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 1, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box o. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 714290103
